Exhibit 10.30

 

PREFERRED STOCK AND WARRANT SUBSCRIPTION AGREEMENT

 

THIS PREFERRED STOCK AND WARRANT SUBSCRIPTION AGREEMENT (this “Agreement”) is
made and entered into as of August 14, 2013 by Prospect Global Resources Inc., a
Nevada corporation (the “Company”), and Buffalo Management LLC (“Buffalo”).  The
Company and Buffalo are sometimes referred to herein individually as a “Party”
or collectively as the “Parties.”

 

ARTICLE I
ISSUANCE OF SECURITIES

 

1.01                                      Issuance.  Subject to the terms and
conditions hereof, on the date hereof Buffalo agrees to acquire 15,000,000
shares of the Company’s Redeemable Preferred Stock (the “Preferred Stock”) and
warrants to acquire 50,264,174 shares of the Company’s Common Stock, par value
$0.001 per share (the “Common Stock”), in the form attached hereto as Annex A
(the “Warrants” and, together with the Preferred Stock and the Common Stock
underlying the Warrants, the “Securities”) in consideration for Buffalo’s
relinquishment of half of the payment to which it was entitled under
Section 2(a) of the Amended and Restated Management Services Agreement between
the Company and Buffalo dated as of November 19, 2010 (the “Payment”), which
relinquishment was pursuant to the Second Amendment to Termination of Management
Services Agreement dated as of June 7, 2013 between the Company and Buffalo. 
The Preferred Stock is described in a certificate of designation attached hereto
as Annex B.

 

ARTICLE II
REPRESENTATIONS, WARRANTIES AND UNDERSTANDINGS OF BUFFALO

 

Buffalo hereby represents and warrants to the Company as follows:

 

2.01                                      Power and Authority; Enforceability. 
Buffalo has the power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement constitutes a legal, valid, and binding
obligation of Buffalo, and is enforceable against Buffalo in accordance with its
terms.

 

2.02                                      Approvals.  No consent, approval,
authorization or order of any person, entity, court, administrative agency or
governmental authority is required for the execution, delivery or performance of
this Agreement by Buffalo.

 

2.03                                      Conflicts.  The execution, delivery
and performance of this Agreement by Buffalo will not (a) conflict with, or
result in a breach of, or constitute a default under, or result in violation of,
any agreement or instrument to which Buffalo is a party or by which the property
of Buffalo is bound or (b) result in the violation of any applicable law or
order, judgment, writ, injunction, decree or award of any court, administrative
agency or governmental authority.

 

2.04                                      Acquiring for Investment.  Buffalo is
acquiring the Securities Stock for its own account, for investment purposes only
and not with a view towards or in connection with the public sale or
distribution thereof in violation of the Securities Act of 1933, as amended (the

 

--------------------------------------------------------------------------------


 

“Securities Act”).  Buffalo will not, directly or indirectly, offer, sell,
pledge or otherwise transfer its Securities, or any interest therein, except
pursuant to transactions that are exempt from the registration requirements of
the Securities Act or sales registered under the Securities Act.  Buffalo
understands and acknowledges that there is no public market for the Securities
and it is unlikely that any public market will develop.  There can be no
assurance that Buffalo will be able to sell or otherwise dispose of the
Securities.  Buffalo acknowledges that it must bear the economic risk of
Buffalo’s investment in the Securities indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities
laws or an exemption from such registration is available, and that the Company
has no present intention of registering any such Securities or any obligation to
do so in the future.

 

2.05                                      Accredited Investor Status.  Buffalo
is: (a) an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act; (b) experienced in making investments of the kind
contemplated by this Agreement; and (c) capable, by reason of its business and
financial experience, of evaluating the relative merits and risks of an
investment in the Securities.

 

2.06                                      Access to Information.  Buffalo has
had the opportunity to discuss the transactions contemplated hereby with the
management of the Company and has had the opportunity to obtain such information
pertaining to the Company as has been requested.  Buffalo understands that an
investment in the Company involves substantial risks.  Buffalo (a) can bear the
economic risk of losing its entire investment in the Company and has adequate
means for providing for its current financial needs and contingencies and
(b) has the financial acumen and sophistication to make an informed investment
decision with respect to the transactions contemplated hereby and the Securities
to be issued hereunder.

 

2.07                                      Advice.  Buffalo is relying solely
upon the advice of its own legal, tax and financial advisers with respect to the
tax and other legal aspects of an investment in the Securities.

 

2.08                                      Exemption of Offering.  Buffalo
understands that the Securities are being issued in reliance upon an exemption
from the registration requirements of the Securities Act, and applicable state
securities laws, and that the Company is relying upon the accuracy of, and
Buffalo’s compliance with, Buffalo’s representations, warranties and covenants
set forth in this Agreement to determine the availability of such exemption.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to and covenants with Buffalo as
follows:

 

3.01                                      Organization and Standing.  Each of
the Company and its subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority necessary for it to own or lease its properties
and assets and to carry on its business as it is now being conducted (and, to
the extent described therein, as described in the SEC Reports as defined
below).  Each of the Company and

 

--------------------------------------------------------------------------------


 

its subsidiaries is duly qualified to transact business and is in good standing
in each jurisdiction in which the character of the properties owned or leased by
it or the nature of its businesses makes such qualification necessary, except
where any failure to so qualify or be in good standing, individually or in the
aggregate, would not have a material adverse effect on the business, assets,
operations, properties or condition (financial or otherwise) of the Company and
its subsidiaries, taken as a whole, or on the Company’s ability to consummate
the transactions contemplated by this Agreement (a “Material Adverse Effect”).

 

3.02                                      Capitalization.  The authorized
capital stock of the Company consists of 300,000,000 shares of Common Stock and
100,000,000 shares of preferred stock, par value $0.001 per share.  As of the
date hereof, (i) 115,194,415 shares of Common Stock are issued and outstanding
and (ii) 5,500,000 shares of Senior Mandatorily Convertible Preferred Stock are
issued and outstanding.  All of the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued, and are fully paid and
nonassessable.  The Securities and the Warrants have been duly and validly
authorized and when issued and delivered by the Company in accordance with this
Agreement, will be validly issued, fully paid and nonassessable.  Upon exercise
in accordance with the terms of the Warrants, the shares of Common Stock
underlying the Warrants will be validly issued, fully paid and nonassessable. 
Except as set forth in SEC Reports, there are no outstanding options, warrants,
conversion rights, subscription rights, preemptive rights, rights of first
refusal or other rights or agreements of any nature outstanding to subscribe for
or to purchase any shares of Common Stock or any other securities of the Company
of any kind binding on the Company.  The issuance by the Company of the
Securities is not subject to any preemptive rights, rights of first refusal or
other similar limitation or any other claim, lien, charge, encumbrance or
security interest applicable to the assets of the Company, except those which
have been waived.  There are no restrictions upon the voting or transfer of any
shares of Common Stock pursuant to the Company’s certificate of incorporation or
bylaws.

 

3.03                                      Authorization; Enforceability.  The
Company has the corporate power and authority to execute, deliver and perform
this Agreement and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of, and the consummation of the
transactions contemplated by, this Agreement.  No other corporate proceeding on
the part of the Company is necessary for the valid execution and delivery by the
Company of this Agreement and the Securities.  Assuming the due execution and
delivery of this Agreement by Buffalo, this Agreement constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

3.04                                      No Violation; Consents.

 

(a)                                 The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby to be performed by the Company do not and will not
(i) conflict with, violate or contravene the applicable provisions of any law of
any court or any federal or state

 

--------------------------------------------------------------------------------


 

government or political subdivision thereof and any agency or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government (a “Governmental Authority”) to or by
which the Company or any of its subsidiaries or any of its or their respective
assets is bound, (ii) violate, result in a breach of or constitute (with due
notice or lapse of time or both) a default or give rise to an event of
acceleration under, or give to others any right of termination, amendment, or
cancellation of, or give to others a right to require any payment to be made
under, any contract, lease, license, permit, loan or credit agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it is bound or to which any of their
respective assets is subject, nor result in the creation or imposition of any
lien, security interest, charge or encumbrance of any kind upon any of the
assets or capital stock of the Company, or (iii) conflict with or violate any
provision of the organizational and other governing documents of the Company,
except in the case of each of clauses (i), (ii) and (iii) above as would not
have a Material Adverse Effect.

 

(b)                                 Subject to the accuracy of Buffalo’s
representations and warranties herein, no consent, approval, authorization or
order of, or filing or registration with, any governmental authority or other
person is required to be obtained or made by the Company for the execution,
delivery and performance of this Agreement or the consummation of any of the
transactions contemplated hereby, except for any filings required to be made
under the rules and regulations of the NASDAQ Stock Market to list the Common
Stock.

 

3.05                                      SEC Reports; Financial Condition; No
Adverse Changes.  The audited and unaudited consolidated financial statements of
the Company and the related notes thereto contained in the SEC Reports (the
“Company Financial Statements”) present fairly the financial position of the
Company and its subsidiaries at such date and the results of operations of the
Company and its subsidiaries for the periods set forth therein; provided,
however, that the unaudited financial statements are subject to normal year-end
adjustments.  The Company Financial Statements, including the related notes
thereto, have been prepared in accordance with generally accepted accounting
principles in the United States as in effect for the periods covered thereby. 
The Company’s most recent Annual Report on Form 10-K (the “10-K”), and the other
reports on Form 10-Q, as amended, and Form 8-K filed by the Company with the
Securities and Exchange Commission (the “SEC”) are referred to as the “SEC
Reports.”

 

3.06                                      Securities Laws.  All notices,
filings, registrations, or qualifications under state securities or “blue sky”
laws, that are required in connection with the offer, issuance, sale and
delivery of the Securities pursuant to this Agreement, have been, or will be,
completed by the Company.

 

3.07                                      No Default.  The Company and its
subsidiaries are not, and, immediately after the consummation of the
transactions contemplated hereby, none will be, in default of (whether upon the
passage of time, the giving of notice or both) any term of its charter document
or its bylaws or any provision of any equity security issued by the Company, or
of any agreement,

 

--------------------------------------------------------------------------------


 

instrument or other undertaking to which the Company or its subsidiaries is a
party or by which it or any of its properties or assets is bound, or the
applicable provisions of any law of any governmental authority to or by which
the Company or any of its subsidiaries or any of its assets is bound, which
default would, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

3.08                                      No Litigation.  Except as disclosed in
the SEC Reports, no litigation, proceeding, other action or claim (including
those for unpaid taxes), or environmental proceeding against the Company or any
of its subsidiaries is pending, or, to the Company’s knowledge, threatened or
contemplated, that, if determined adversely, would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.09                                      Environmental Matters.  None of the
Company nor any of its subsidiaries is in violation, in any material respect, of
any applicable state and federal environmental law, and the Company has no
knowledge of any event or condition that exists or has occurred that is
reasonably likely to result in any material violation of any environmental law
that would individually or in the aggregate reasonably be expected to result in
a Material Adverse Effect.

 

3.10                                      Sections 78.3781-78.3793 of Nevada
Revised Statutes.  The Company has taken all actions necessary or advisable to
ensure that Sections 78.3781-78.3793 of Nevada Revised Statutes do not apply to
any of the transactions contemplated by this Agreement (including the purchase
of the Securities.

 

3.11                                      Material Contracts.  The Exhibit lists
to the 10-K and the Form 8-K filed on July 10, 2013 list all Material Contracts
other than this Agreement and those entered into in connection with the
transactions contemplated by this Agreement.  None of the Material Contracts has
been amended, modified or supplemented in any material respect except as
described in the SEC Reports.

 

ARTICLE IV

TRANSFER RESTRICTIONS

 

4.01                                      Transfer of Securities.  Buffalo
acknowledges that the Securities are restricted securities and may be
transferred only pursuant to:  (a) an effective registration statement under the
Securities Act and applicable state securities laws pertaining to such
securities or an available exemption therefrom; and (b) Rule 144 of the
Securities and Exchange Commission (or any similar rule or rules then in force)
if such rule or rules are available.

 

4.02                                      Restrictive Legend.  Buffalo
acknowledges and agrees that, upon issuance pursuant to this Agreement, the
certificates representing the Securities shall have endorsed thereon a legend in
substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION

 

--------------------------------------------------------------------------------


 

REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.”

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01                                      Survival of Representations; Entire
Agreement.  All representations and warranties made by the Parties pursuant to
this Agreement shall survive the execution and delivery of this Agreement.  This
Agreement and the related documents referred to herein constitute the entire
understanding between the Parties with respect to the subject matter contained
herein and therein and supersede any prior or contemporaneous understandings and
agreements among them respecting such subject matter.  Except as specifically
set forth herein or therein, neither the Company nor Buffalo makes any
representation, warranty, covenant or undertaking with respect to such matters.

 

5.02                                      Governing Law; Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Colorado applicable to contracts made and to be performed in the State
of Colorado.  Each Party irrevocably consents to the jurisdiction of the United
States federal courts and state courts located in the City of Denver, Colorado
in any suit or proceeding based on or arising under this Agreement or the
Securities or the transactions contemplated hereby and irrevocably agrees that
all claims in respect of such suit or proceeding may be determined in such
courts.  The Parties further agree that service of process upon any Party mailed
by first class mail in accordance with Section 5.05 shall be deemed in every
respect effective service of process upon such Party in any suit or proceeding
arising hereunder.  Nothing herein shall affect the right of a Party to serve
process in any other manner permitted by law.  The Parties agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.  The Parties irrevocably waive any right to a trial by jury under
applicable law

 

5.03                                      Amendments; Counterparts.  This
Agreement may be amended only by a written instrument duly executed by each of
the Parties.  This Agreement may be executed in counterparts, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument. 
In order to facilitate execution of this Agreement, this Agreement may be duly
executed and delivered by facsimile or other electronic transmission.

 

5.04                                      Further Assurances.  The Parties agree
(a) to furnish upon request to each other such further information, (b) to
execute and deliver to each other such other documents, and (c) to do such other
acts and things, all as any other Party may reasonably request for the purpose
of carrying out the intent of this Agreement and the transactions contemplated
by this Agreement.

 

--------------------------------------------------------------------------------


 

5.05                                      Any notice herein required or
permitted to be given shall be in writing and may be personally served or
delivered by nationally-recognized overnight courier or by confirmed facsimile
or other electronic transmission, and shall be deemed given and effective on the
earliest of (a) the date of transmission if such notice or communication is
delivered by facsimile or other electronic transmission prior to 5:00 p.m.
(Mountain Time) on a business day, (b) the next business day after the date of
transmission if such notice or communication is delivered via facsimile or other
electronic transmission on a day that is not a business day or later than
5:00 p.m. (Mountain Time) on a business day, or (c) upon actual receipt by the
Party to whom such notice is required to be given. The addresses for such
communications shall be:

 

If to the Company:

Prospect Global Resources Inc.

 

1401 17th Street, Suite 1550

 

Denver CO 80202

 

Attention: Gregory M. Dangler

 

Facsimile: 303-990-8440

 

Email: gdangler@prospectgri.com

 

 

with a copy to:

Brownstein Hyatt Farber Schreck, LLP

 

410 17th Street, 22nd Floor

 

Denver CO 80202

 

Attention: Jeff Knetsch

 

Facsimile: 303-223-1111

 

Email: jknetsch@bhfs.com

 

 

If to Buffalo:

Buffalo Management LLC

 

9595 Wilshire Boulevard, Suite 310

 

Beverly Hills CA 90212

 

Attention: Chad Brownstein

 

Facsimile: 310-205-0692

 

Email: chad@cctbmgt.com

 

5.06                                      Headings.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.

 

5.07                                      Severability.  If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement or the validity or enforceability of this
Agreement in any other jurisdiction.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

 

PROSPECT GLOBAL RESOURCES INC.

 

 

 

 

 

By:

/s/ Damon G. Barber

 

 

Damon G. Barber, President and Chief Executive

 

 

Officer

 

 

 

 

 

 

 

 

BUFFALO MANAGEMENT LLC

 

 

 

 

 

 

 

By:

/s/ Chad Brownstein

 

 

Chad Brownstein, Manager

 

--------------------------------------------------------------------------------